Citation Nr: 1234296	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  07-29 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the left tonsil, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Army from July 1969 to January 1972, to include a tour of duty in Vietnam from June 1970 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for squamous cell carcinoma of the left tonsil.  This decision was a reconsideration of an October 2006 decision.

The Veteran testified at a March 2010 personal hearing held at the RO before the undersigned.  A transcript of the hearing is of record.

The Board previously denied service connection for squamous cell carcinoma of the left tonsil in a May 2010 decision.  The Veteran appealed that denial to the Court of Appeals for Veterans Claims (Court), which in February 2011, based on a Joint Motion, vacated the Board's decision and remanded the matter for further appellate consideration.  In a June 2011 decision, the Board in turn remanded the matter for further development consistent with the Court's directives.  Further remand was required in December 2011 to ensure full compliance with prior remand instructions.


FINDING OF FACT

Squamous cell carcinoma of the left tonsil was not first manifested during active duty service or within the first post-service year; the preponderance of the competent evidence of record is against a finding that the disease is related to service or to in-service exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection of squamous cell carcinoma of the left tonsil have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A May 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, are associated with the claims file.  38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted in June 2007; the examiner made all required clinical findings and rendered a necessary medical opinion with supporting rationale; the examination is adequate for adjudication.  Further, a VA medical opinion was obtained on the additional question of a nexus between the diagnosed condition and herbicide exposure; a December 2011 opinion from an otolaryngologist provided the needed opinion based on a full review of the claims file, and included sufficient rationale.  This opinion addressed shortcomings in a July 2011 VA examination.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Malignant tumors, of any body system or part, are presumptive conditions.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Additionally, certain listed diseases are subject to presumptive service connection for herbicide exposed Veterans.  Except for skin conditions, the listed diseases may manifest at any time after the last exposure to herbicides; skin conditions must manifest within one year of the last exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6); 3.309(e).  Exposure to herbicides, including Agent Orange, is presumed for Veterans who served in Vietnam between January 9, 1962, and May 7, 1975.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran served in Vietnam in 1970 and 1971; he is therefore presumed to have been exposed to herbicides.  Moreover, a diagnosis of squamous cell carcinoma of the left tonsil is well established in private and VA medical records.  The sole remaining question involves a nexus between the current disease and service.

Presumptive service connection, either as a chronic disease or based on herbicide exposure, is not applicable.

The Veteran was first diagnosed with cancer of the left tonsil in April 2002, when he first complained of a neck mass.  An excisional biopsy was performed in May 2002, and squamous cell carcinoma of the left tonsil was diagnosed.  He underwent radiation therapy.  This first manifestation of the left tonsil cancer was more than 30 years after his separation from service.  To establish presumptive service connection for the malignant tumor of the left tonsil, it must have been manifested to a compensable degree within a year of separation from service.  38 C.F.R. § 3.307(a)(3).  That is clearly not the case here.

Moreover, carcinoma of the tonsil, while a listed presumptive chronic disease, is not a listed presumptive disease for herbicide exposed Veterans.  38 C.F.R. § 3.309(e).  Several cancers are listed diseases, but the tonsils are not.  At a June 2007 VA examination, the doctor specified that the affected tissue was not a part of any anatomical structure listed in 38 C.F.R. § 3.309(e), such as the larynx.  The herbicide presumption is therefore not applicable.

A Veteran may still establish that a current disability is directly related to service, however, either through showing the disease was first manifested on active duty, or by establishing a factual link between the diagnosis and herbicide exposure in service.  A negative inference is not drawn from the fact that a condition is not listed as presumptive.

Service treatment records reveal no treatment for or complaints related to tonsillar cancer in service.  His December 1971 separation physical shows no abnormalities, nor did the Veteran register subjective complaints during service regarding any growths or soreness of his throat.

Private treatment records from WK Hospital and Dr. M from January 2002 to May 2003 document the Veteran's diagnosis of and treatment for carcinoma of the left tonsil, but include no opinions or findings regarding the etiology of the disease.  The Veteran was reported to be a smoker.

The June 2007 VA examiner did not offer an opinion regarding whether the Veteran's tonsil cancer was related to herbicide exposure.  He made no statements regarding etiology of the cancer, except to specify that the listed presumptive disease location of the larynx was not affected by the cancer.

Private treatment records from Dr. RP from October 2004 to June 2006 reveal that the Veteran was attempting to quit smoking; he was unsuccessful in stopping, but reported that he had cut down to five cigarettes a day.  His history of cancer surgery of the left neck was noted, but no recurrence of a mass was observed.

In a June 2006 statement, Dr. RP noted that the specific diagnosis had been cancer of the left tonsil.  He stated that the cancer "is related to the previous exposure to Agent Orange while in the military service in Vietnam."  No rationale for the opinion was provided.

Dr. RP expanded on his opinion in a February 2007 statement.  He noted that there has been a "significant increase in [a] variety of malignancies with those Vietnam Veterans exposed to Dioxin" generally, and that among people the Veteran actually served with, there were a "disproportionate number" of malignancies.  Dr. RP also reported that tonsil cancer was unusual in 50 year olds, as he stated the Veteran was when diagnosed.  In support of his findings, he submitted an abstract of an Air Force study showing a "sharply increased risk of cancer" among herbicide exposed Veterans.  Prostate, skin, and "other types of cancer" were mentioned in the article.

In October 2007 statements, Dr. RP opined that "many" of the Veteran's numerous health problems "have been described to have a correlation in elevated risk on the basis of his Agent Orange exposure."  The Veteran's conditions "are likely (with a reasonable degree of medical probability) caused by Agent Orange exposure."  He did not specify which conditions he was referring to.  He also cited the "temporal relationship" of the diagnoses to service in support of a finding of a nexus.

At the March 2010 personal hearing, the Veteran requested an opportunity to obtain an additional statement from Dr. RP, detailing the rationale behind his opinions regarding the etiology of tonsil cancer.

In March 2010, Dr. RP stated that he had treated the Veteran since October 2004.  He noted that the Veteran had been exposed to herbicides during military service.  Specifically, the soft tissues of the oropharynx and the rest of the respiratory tract had been exposed.  TCDD [the active compound in Agent Orange] is known to be "highly carcinogenic."  It would be "very likely" that the carcinogenic effects of TCDD would apply to the oropharynx and respiratory tract as well as the tonsil, since all these structures were exposed.  "Therefore it is my expert medical opinion that it is most likely the Veterans [sic] exposure to Agent Orange in Vietnam which represents a direct and proximate cause of his tonsil cancer."

In response to the Court's February 2011 Joint Motion Remand, VA sought a VA examination and medical opinion.  The Court determined that prior to weighing the probative value of Dr. RP's opinions on the ultimate question of fact, a nexus between herbicide exposure and the left tonsil cancer, they must be weighed for purposes of determining the necessity of additional development.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The threshold for determining the possibility of a link is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Court determined that the statements of Dr. RP met that threshold.

In July 2011, a VA examination was conducted and a physician's assistant, working with and under the supervision of a cosigning otolaryngologist, opined that the left tonsil cancer was less likely than not related to herbicide exposure.  Unfortunately, the rendered opinion is inadequate.  First, though the examiner noted the presence of a smoking history as a risk factor, he failed to discuss the role of such factor in the development of the Veteran's cancer.  Second, the examiner failed to discuss any specific studies, data, or authorities in support of his opinion, as was required by the Board.

Finally, the rationale offered by the examiner for his conclusion that cancer of the left tonsil was not related to herbicide exposure was, in effect, that the condition is not a listed presumptive condition.  Certain diseases, including "respiratory cancers (cancer of the lung, bronchus, larynx, or trachea)," are presumed to be related to herbicide exposure when diagnosed at any time after such exposure.  Cancers of the gastrointestinal (GI) or digestive tracts are not listed.  38 C.F.R. §§ 3.307, 3.309(e).  The examiner opined that the tonsil is part of the digestive or GI tract, and hence was not a listed condition.  It was therefore not at least as likely as not related to herbicide exposure.

A medical opinion which relies upon the lack of listing as a presumptive condition, without consideration of direct service connection, is inadequate.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The examiner utterly failed to discuss any medical or scientific evidence regarding a possible nexus between herbicides and the specific form of cancer diagnosed, and therefore the July 2011 opinion is not entitled to any probative weight.

VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the claim was again remanded for a medical opinion by an otolaryngologist; as the medical facts were not in dispute regarding the exact diagnosis and location of the cancer, physical examination was not required.  Further, the otolaryngologist who had consulted in the July 2011 examination, Dr. MSP, was available to review the file and render the necessary opinion.

In December 2011, Dr. MSP, the Chief of the otolaryngology department at the Dayton, Ohio, VA medical center, reviewed the claims file and rendered a medical opinion regarding a potential nexus between the diagnosed left tonsil cancer and in-service herbicide exposure.  He accurately reported the Veteran's military history, including herbicide exposure, as well as the medical history related to his left tonsil cancer.  Additionally, Dr. MSP summarized the Veteran's smoking history as a risk factor for cancer and noted no other identified risk factors in this particular Veteran.  The doctor did list and consider all factors listed by the National Cancer Institute (NCI) as risks for the oropharynx cancer diagnosed here; tonsil cancer is a cancer of the oropharynx.  Smoking was the most common known risk factor for oropharynx cancer.  Agent Orange has not been implicated as a risk factor for this type of cancer.  There are no definitive case studies for this type of cancer, as there are for cancers of the lungs, larynx, prostate, and other organs.  At best, the National Academy of Sciences (NAS) had determined that there was "inadequate or insufficient information to determine whether there is an association between herbicide exposure and oral, nasal, and pharyngeal cancers."  Veterans and Agent Orange: Update 2010, Chapter 12, Conclusions and Recommendations.  Dr. MSP also conducted a search of the scientific literature through PubMed and National Library of Medicine databases, and discovered no studies suggesting that herbicides were a risk factor in the development or oropharynx cancers.  Conversely, there are numerous studies documenting the relationship between oropharynx cancers and tobacco.  Given the Veteran's 30 year smoking history and the lack of evidence linking oropharynx cancers and herbicide exposure, Dr. MSP opined that the Veteran's tonsil cancer was most likely related to tobacco use, and was less likely as not the result of in-service exposure to herbicides in Vietnam.

The Veteran has submitted repeated statements from Dr. RP attesting to a relationship between his in-service herbicide exposure and tonsil cancer.  While Dr. RP is unequivocal in opining that the Veteran's tonsil cancer is related to his herbicide exposure in service, the doctor has not, unfortunately, provided a valid rationale in so opining.  

Dr. RP relies on the fact that dioxin or TCDD, a component of Agent Orange, is a known carcinogen.  This is undisputed.  Similarly undisputed is the Veteran's presumptive exposure to that compound.  Dr. RP opines that, because the Veteran was exposed to a known carcinogen, his tonsil cancer is likely related to such exposure.  However, this ignores the possible role of any other carcinogen.  The Veteran was a smoker at the time he developed his cancer, and smoking involves exposure to known carcinogens.  Dr. RPO has failed to explain why the carcinogenic effects of herbicides more likely than cigarettes or any other carcinogen caused this particular cancer in the Veteran.

He has cited an Air Force study showing a higher incidence of cancer in herbicide exposed Veterans, but the study he cites refers specifically to prostate and skin cancers, not tonsil cancer.  While "other" cancers are mentioned, the provided study information does not indicate what those might be.  The cited evidence simply does not, in any way, support a finding that cancer of the tonsil is related to herbicide exposure and cannot be used to support a finding that cancer of the tonsil is related to herbicide exposure.

Dr. RP also noted that the tonsil is located in close proximity to other soft tissue structures of the throat, including the respiratory tract.  This appears to be a reference to the status of lung, bronchus, larynx, and trachea cancers as presumptive conditions for herbicide exposed Veterans.  38 C.F.R. § 3.309(e).  He states that, as the carcinogenic affect on those structures is acknowledged, the affect would be "very likely" to impact all the structures of the oropharynx and respiratory tract.  This logic is faulty.  Mere anatomical proximity is no indicator of similarity in reaction to a compound or chemical; the nature of the involved body tissue must have some impact.  For example, substances which can be used on the skin can cause damage to the eyes, although the skin and eyes abut each other.  The tonsils are not a part of the respiratory system, which has been found to be susceptible, at least in part, to the carcinogenic effects of herbicide.  The tonsils are not a part of the respiratory system and it does not follow that the reaction of the respiratory system to exposure is proof of a nexus for the tonsil cancer.

While Dr. RP is quite clear that, in his opinion herbicide exposure likely caused the Veteran's carcinoma of the left tonsil, he has offered no valid rationale for that opinion, despite repeated requests and attempts.  None of his cited authorities support his position as they deal with other sites of cancer, not the tonsils.  Accordingly, his opinions, without evidentiary support, are not entitled to any substantive weight in evaluating the evidence.  

In contrast, the opinion of Dr. MSP very specifically addresses the actual form and location of cancer diagnosed in this Veteran.  He demonstrates, with specific reference to generally accepted studies and reports, the lack of evidence of a nexus between oropharynx/tonsil cancer and herbicide exposure.  He also points out the large amount of scientific evidence showing that another factor strongly present in this case, tobacco use, is a major risk.

While no doctor or other evidence has eliminated herbicide exposure as a causative risk factor in the development of oropharynx cancers, including of the tonsil, the report, opinion, and rationale of Dr. MSP has amply documented the relative possibility of such a role.  His statements are highly probative of the issue, and are ascribed great evidentiary weight based on the thoroughness of his supporting rationale.

Accordingly, the preponderance of the evidence is against the claim; there is no doubt to be resolved.  Of the two competent nexus opinions of record, the specific negative opinion of the VA otolaryngologist outweighs the general positive opinion of the private general practitioner.  Service connection for squamous cell carcinoma of the left tonsil is not warranted.


ORDER

Service connection for squamous cell carcinoma of the left tonsil is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


